Citation Nr: 0336884	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  01- 06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent disabling 
for a left inguinal hernia.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to a service-connected 
disability.


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.

The veteran's claims were previously before the Board in May 
2002 and denied based on the evidence of record.  The veteran 
appealed his claims to the United States Court of Appeals for 
Veterans Claims (Court).  In a May 2003 Order, the Court 
vacated the May 2002 Board decision and remanded the matters 
to the Board for further development and adjudication.  

In October 2003, the veteran was notified that the authority 
of his representative, R. Edward Bates, to represent VA 
claimants had been revoked as of July 28, 2003.  The veteran 
was given 30 days to respond; otherwise it would be assumed 
that he desired to represent himself.  The veteran did not 
respond.  Thus, the Board shall resume with a review of the 
veteran's appeal.

The Board notes that in a rating decision dated in January 
2002, the RO proposed to reduce the veteran's 30 percent 
evaluation for a left inguinal hernia to 10 percent 
disabling.  The veteran was given 60 days to respond to the 
notice letter and submit evidence showing that a reduction 
was not warranted.  At the present time, the reduction has 
not been formalized, and the veteran's disability evaluation 
remains at 30 percent disabling for the purposes of this 
appeal.   


REMAND

A preliminary review of the record reveals the matters are 
not ripe for appellate disposition.  Initially, the Board 
notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist and eliminated the former statutory 
requirement that claims be well grounded.   The VCAA applies 
to this case even though the veteran's claims were filed in 
March 2000, prior to the effective date of the regulation 
change. See VAOPGCPREC 7-2003 (November 19, 2003).  

As noted in the Introduction, the veteran's claims were 
previously before the Board in May 2002.  The veteran 
appealed the denial of his claims to the Court.  In a May 
2003 Order, the Court vacated the May 2002 Board decision 
based on a May 2003 Joint Motion for Remand.  The basis for 
remand was that the May 2002 Board decision did not provide 
sufficient reasons or bases to support the conclusion that VA 
provided adequate notice of the information and evidence 
necessary to substantiate the veteran's claims pursuant to 
38 U.S.C.A. § 5103(a) as amended by the VCAA.

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA. See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)("Both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary.").  In the instant case, the veteran has not been 
provided notice of the VCAA as mandated by the Court with 
respect to his increased rating and TDIU claims.  The Board 
notes that the only request for information sent to the 
veteran was in June 2000, prior to the enactment of the VCAA.   

While the Court vacated the May 2002 Board decision and 
remanded the veteran's claims for further development and 
adjudication, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently invalidated 
provisions of 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  These 
provisions allowed the Board to take corrective action to 
provide notice of the VCAA where there was none, as required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
Board no longer has authority to attempt to cure VCAA 
deficiencies.  See Disabled American Veterans v. Principi, 
327 F.3d 1339 (Fed. Cir. 2003).  The result is that a remand 
is necessary to notify the veteran of the applicable 
provisions of the VCAA, including what evidence is needed to 
support the increased rating claim and the TDIU claim, what 
evidence VA will develop, and what evidence the veteran must 
furnish.  See Quartuccio, supra.   

While the case is in remand status, the veteran should be 
afforded an additional VA examination.  The Board notes that 
the last VA examination of record is dated in May 2001.  The 
Board finds that the May 2001 VA examination is inadequate 
for evaluating the veteran's current level of impairment, as 
it over two years old.  38 C.F.R. § 4.70.  Thus, an 
additional examination is needed to verify whether there has 
been an improvement in the veteran's left inguinal hernia or 
a material change in disability. 38 C.F.R. § 3.327(a).  

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the veteran must 
be notified of the applicable provisions 
of the VCAA, including what evidence is 
needed to support the increased rating 
and TDIU claims, what evidence VA will 
develop, and what evidence the veteran 
must furnish. See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) ("Both the 
statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a 
claimant which evidence, if any, will be 
obtained by the claimant and which 
evidence, if any, will be retrieved by 
the Secretary.").  

2. Only after the development requested 
in paragraph 1 is completed, VA should 
then arrange for the veteran to be 
examined by an appropriately qualified 
physician.  The examiner should review 
all pertinent medical records in the 
claims file and a copy of this REMAND, 
and should state in the examination 
report that such review was performed.  
The examiner is asked to state whether 
the veteran's left inguinal hernia is 
large, postoperative, recurrent, not well 
supported under ordinary conditions, not 
readily reducible, and whether it is 
considered inoperable.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

3.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  Thereafter, the veteran's claims of 
entitlement to a rating in excess of 30 
percent disabling for a left inguinal 
hernia and TDIU, should be readjudicated.  
If the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




